PER CURIAM:
Marlon Canady appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to comply with the court’s previous order to complete and return a form entitled “Consent to Collection of Fees.” We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Canady v. Powers, No. CA-05-616-REP (E.D.Va. Nov. 3, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED